Campbell, C. J.,
delivered the opinion of the court.
Conceding the right of the appellee to take under the deed, it had the right to convey the land to McGehee, whether the deed of McGehee contained a condition subsequent or a,mere covenant on the part of the town in reference to the land conveyed. If it was a condition it was broken, and upon Mc-Gehee’s re-entry he was in as of his original title. If it was a mere covenant 'or stipulation, not constituting a condition subsequent, the appellee had the right, by its constituted authorities, to reconvey the land to McGehee, and thus free *652itself from the continued obligation of the covenant and liability for its disregard of it.
The land was' not dedicated to public uses. ' It was the property of the town not of a public nature, and it had the right to alienate it. The fifth section of the charter of the appellee, granted in 1872, confers power to hold real estate and to convey it. The deed of the mayor and aldermen, reconveying the land to McGehee, was valid, and the judgment of the Circuit Court should have been in favor of the appellants. Reversed and remcmded.